Exhibit 10.1

 

Notice of Grant of Stock Options
and Option Agreement

Marvell Technology Group LTD

ID: 77-0481679

Argyle House, 41a Cedar Avenue

P O Box HM 1179

Hamilton HM EX, Bermuda

 

Name

Option Number:

00000000

Address

Plan:

1995

Address

ID:

0000

 

Effective XX/XX/XXXX, you have been granted a(n) Non-Qualified Stock Option to
buy XXXXX shares of Marvell Technology Group LTD (the Company) stock at
US$[Exercise Price] per share.

 

The total option price of the shares granted is $XX,XXX.XX.

 

Shares in each period will become fully vested on the date shown. This Notice of
Grant is subject to all of the terms and conditions set forth herein, as well as
the Stock Option Agreement, the Appendix (which include the special provisions
for Optionee’s country of residence, if any), and the Plan, all of which are
incorporated herein by reference.  Capitalized terms used in this Notice of
Grant but not defined shall have the same meaning as provided in the Plan.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

%% SHARES

 

On Vest Date

 

 

 

 

 

%% SHARES

 

Monthly

 

 

 

 

 

 

By signing this document, the Optionee acknowledges receipt of a copy of the
Plan, and agrees that (a) these Options are granted under and governed by the
terms and conditions of the Plan, the Stock Option Agreement, and the Appendix
(the special provisions for Optionee’s country of residence, if any); (b) the
Optionee has carefully read, fully understands and agrees to all of the terms
and conditions described in the attached Stock Option Agreement, the Appendix,
and the Plan; (c) the Optionee understands and agrees that the Stock Option
Agreement and Appendix, including any cover sheet and attachments, constitute
the entire understanding between the Optionee and the Company regarding this
grant, and that any prior agreements, commitments or negotiations concerning
this grant are replaced and superseded; and (d) the Optionee has been given an
opportunity to consult legal counsel with respect to all matters relating to
this grant prior to signing this cover sheet and that the Optionee has either
consulted such counsel or voluntarily declined to consult such counsel.  The
Stock Option Agreement, the Appendix and prospectus are available on the
Company’s website at https://intranet/stockselfservice or by request from the
Company’s Stock Administration Department.  The Optionee hereby agrees that
these documents are deemed to be delivered to him or her.

 

 

 

 

 

 

Date

 

 

 

Marvell Technology Group LTD

 

 

 

 

 

 

 

 

 

 

 

NAME

 

Date

 

--------------------------------------------------------------------------------


 

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED 1995 STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

1.                                       Grant of Option. The Company hereby
grants to the optionee named in the Notice of Grant (the “Optionee”), the Option
to purchase the Shares, at the exercise price per Share set forth in the Notice
of Grant (the “Exercise Price”) subject to the terms, definitions and provisions
of the Marvell Technology Group Ltd. Amended and Restated 1995 Stock Option
Plan, as the same may be amended from time to time as set forth therein and
herein (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Stock Option Agreement (the “Option Agreement”) and the Notice
of Grant.

 

For U.S. tax purposes, if designated in the Notice of Grant as an Incentive
Stock Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. However, if this Option is intended to be an
Incentive Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option.

 

2.                                       Exercise of Option. This Option shall
be exercisable during its term and shall vest in accordance with the Vesting
Schedule and with the provisions of Section 9 of the Plan as follows:

 

(i)                                     Right to Exercise.

 

(a)          This Option may not be exercised for a fraction of a Share.

 

(b)         In the event of Optionee’s death, disability or other termination of
Optionee’s Continuous Service, the exercisability of this Option shall be
governed by Sections 5, 6 and 7 below.

 

(c)          In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice of Grant.

 

(ii)                                  Method of Exercise.

 

(a)          Primarily, options are to be exercised online through Marvell’s
designated broker(s).  Marvell’s intranet has the contact information for the
current designated broker.  In case Marvell’s designated broker is not used, or
if the payment is submitted directly to Marvell for cash exercise, options can
be exercised by a written notice (in the form attached as Exhibit A), which
shall state the election to exercise this Option, the number of Shares in
respect of which this Option is being exercised, and such other representations
and agreements as to as may reasonably be required by the Company. Such written
notice shall be signed by Optionee and shall be delivered in person or by
certified mail to the Stock Administration department of the Company.  The
written notice shall be accompanied by payment of the aggregate Exercise Price
for the number of Shares in respect of which the Option is being exercised and
any Tax Obligations (as defined in Section 11 below).  This Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by

 

--------------------------------------------------------------------------------


 

the aggregate Exercise Price for the number of Shares in respect of which the
Option is being exercised and any Tax Obligations (as defined in Section 11
below).

 

(b)         No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant applicable
provisions of law, whether foreign or domestic, and the requirements of any
stock exchange or interdealer quotation system upon which the Shares may then be
listed or traded. Assuming such compliance, for U.S. income tax purposes the
Shares shall be considered transferred to Optionee on the date on which this
Option is exercised with respect to such Shares.

 

(c)          If this Option is being exercised by the representative of the
Optionee, the exercise notice shall be accompanied by proof (satisfactory to the
Company) of the representative’s right to exercise this Option.

 

3.                                       Payment.

 

(a)                                  Payment of the Exercise Price shall be by
any of the following, or a combination thereof, at the election of Optionee:
(i) cash, (ii) check, or (iii) irrevocable directions to a designated broker
appointed by the Company to sell all or a portion of the Shares subject to the
exercised Option, and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Exercise Price and any Tax Obligations (as defined in
Section 11 below).  The balance of the sale proceeds, if any, will be delivered
to the Optionee in cash if all Shares were directed to be sold, or in Shares if
only a portion of the Shares were directed to be sold to cover the Exercise
Price and Tax Obligations (as defined in Section 11 below).  Regardless of the
method of payment of the Exercise Price, the exercise instructions must be
received in a form approved by the Administrator and Optionee must provide any
other documentation required by the Administrator at the time of exercise.

 

(b)                                 Neither the Optionee nor the Optionee’s
representative shall have any rights as a shareholder with respect to any Shares
subject to this Option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the aggregate Exercise Price pursuant to Section 2 and Section 3(a).

 

4.                                       Restrictions on Exercise. This Option
may not be exercised if the issuance of Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable U.S. federal or state securities or other foreign or local law or
regulation, including any rule under Part 207 of Title 12 of the Code of Federal
Regulations (“Regulation G”) as promulgated by the Federal Reserve Board. As a
condition to the exercise of this Option, the Company may require Optionee to
make any representation and warranty to the Company as may be required by any
applicable law or regulation.

 

5.                                       Termination of Relationship. In the
event an Optionee’s Continuous Service as an Employee or Consultant terminates,
Optionee may, to the extent this Option was vested at the date of such
termination (the “Termination Date”), exercise this Option at any time during
the 30 day period immediately following the Termination Date. To the extent that
Optionee was not vested in this Option at the date of such termination, or if
Optionee does not exercise this Option within the time specified herein, this
Option shall terminate.  For the purposes of this Option Agreement, the period
of

 

2

--------------------------------------------------------------------------------


 

Continuous Service will not be extended by any notice period mandated under
local law and the Termination Date will be the last date of active service.
 Notwithstanding the foregoing, in no event shall any Option be exercisable
later than the Term/Expiration Date as provided in the Notice of Grant.

 

6.                                       Disability of Optionee. Notwithstanding
the provisions of Section 5 above, in the event of termination of an Optionee’s
Continuous Service as an Employee or Consultant as a result of his or her
disability, as defined below, Optionee may, but only within the six month period
(or such other period of time in excess of six months as is determined by the
Administrator in its absolute discretion) immediately following the Termination
Date, exercise this Option to the extent this Option was vested on the
Termination Date.  To the extent that Optionee was not vested in this Option at
the date of termination, or if Optionee does not exercise this Option within the
time specified herein, this Option shall terminate, and the Shares covered by
this Option shall revert to the Plan. Notwithstanding the foregoing, in no event
shall any Option be exercisable later than the Expiration Date as provided in
the Notice of Grant.  For the purposes of receiving treatment under this
Section 6, “disability” shall be defined as an inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.  For the purposes of
administering the Plan, the Administrator shall determine whether Optionee’s
Continuous Service terminated due to disability as defined hereunder.

 

7.                                       Death of Optionee. Notwithstanding the
provisions of Section 5 above, in the event of termination of Optionee’s
Continuous Service as an Employee or Consultant as a result of the death of
Optionee, this Option may be exercised at any time within the 360 day period
immediately following the date of death, by Optionee’s estate or legal
representative or by a person who acquired the right to exercise this Option by
bequest or inheritance, but only to the extent Optionee could exercise this
Option at the date of death.  Notwithstanding the foregoing, in no event shall
any Option be exercisable later than the Expiration Date as provided in the
Notice of Grant. To the extent that Optionee is not vested in this Option at the
date of death, or if this Option is not exercised within the time specified
herein, this Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

8.                                       Non-Transferability of Option. This
Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.

 

9.                                       Term of Option. This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option. The limitations set out in Section 8 of the Plan regarding Options
designated as Incentive Stock Options that are granted to more than ten percent
(10%) shareholders shall apply to this Option. All expiration periods set forth
in this Option Agreement and the Plan shall terminate at 5:00 p.m. California
time on the date provided in this Option Agreement or the Plan.

 

10.                                 Tax Consequences. Optionee acknowledges that
he or she has read the description of tax consequences in the Plan Prospectus
and has consulted his or her personal tax advisor regarding the same to the
extent he or she has determined advisable. Optionee is not relying on the
Company, or any

 

3

--------------------------------------------------------------------------------


 

of its officers, directors, employees or advisors, for any tax advice or
planning information whatsoever. Set forth below is a brief summary as of the
date of this Option of some of the federal and state tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(a)                      U.S. Tax Consequences.

 

(i)                         Exercise of Incentive Stock Option. If this Option
qualifies as an Incentive Stock Option, there will be no regular federal income
tax liability or state income tax liability upon the exercise of this Option,
although the excess, if any, of the Fair Market Value of the Shares on the date
of exercise over the Exercise Price will be treated as an adjustment to the
alternative minimum tax for federal tax purposes and may subject Optionee to the
alternative minimum tax in the year of exercise.

 

(ii)                      Exercise of Incentive Stock Option Following
Disability. If Optionee’s Continuous Service as an Employee or Consultant
terminates as a result of disability that is not total and permanent disability
as defined in Section 22(e)(3) of the Code, to the extent permitted on the
Termination Date, Optionee must exercise an Incentive Stock Option within three
months of such termination for the Incentive Stock Option to be qualified as an
Incentive Stock Option.  (If the Option is not exercised within this time
period, it will become a Nonstatutory Stock Option three months after the
disability.)

 

(iii)                   Exercise of Nonstatutory Stock Option. There may be a
regular federal income tax liability and state income tax liability upon the
exercise of a Nonstatutory Stock Option. Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price. If Optionee is an Employee or a former Employee, the
Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount in cash
equal to a percentage of this compensation income at the time of exercise, and
may refuse to honor the exercise and refuse to deliver Shares if such
withholding amounts are not delivered at the time of exercise. If this Optionee
is subject to Section 16 of the Securities Act of 1934, as amended, the date of
income recognition may be deferred for up to six months.

 

(iv)                  Disposition of Shares. In the case of an Nonstatutory
Stock Option, if Shares are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
and state income tax purposes. In the case of an Incentive Stock Option, if
Shares transferred pursuant to this Option are held for at least one year after
exercise and are disposed of at least two years after the date of grant (the
“Date of Grant”), any gain realized on disposition of the Shares will also be
treated as long-term capital gain for federal and California income tax
purposes. If Shares purchased under an Incentive Stock Option are disposed of
within such one-year period or within two years after the Date of Grant, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (1) the Fair Market Value of the Shares on the
date of exercise, or (2) the sale price of the Shares.

 

4

--------------------------------------------------------------------------------


 

(v)                     Notice of Disqualifying Disposition of Incentive Stock
Option Shares. If this Option granted to Optionee herein is an Incentive Stock
Option, and if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the Incentive Stock Option on or before the later of
(1) the date two years after the Date of Grant, or (2) the date one year after
the date of exercise, Optionee shall immediately notify the Company in writing
of such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by Optionee.

 

(b)                     Non-U.S. Taxpayers. The Optionee is advised to seek
appropriate professional tax advice as to how the relevant tax laws in the
Optionee’s country may apply to the Optionee’s situation and how the Option will
be taxed.

 

11.                                 Tax Withholding.

 

(a)                      Regardless of any action the Company and/or the
Optionee’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items arising out of Optionee’s participation in the Plan and legally applicable
to Optionee (“Tax Obligation”), Optionee acknowledges that the ultimate
liability for all Tax Obligations is and remains Optionee’s responsibility and
may exceed the amount actually withheld by the Company and/or the Employer. 
Optionee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax
Obligations or achieve any particular tax result.  Further, if Optionee has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction.

 

(b)                     Prior to the relevant taxable or tax withholding event,
as applicable, Optionee shall pay or make arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax Obligations.  In this regard,
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the Tax Obligations by one or a combination of
the following: (i) withholding from Optionee’s wages or other cash compensation
paid to Optionee by the Company, the Employer and/or any Subsidiary; or
(ii) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Optionee’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued at exercise of the Option.

 

(c)                      To avoid any negative accounting treatment, the Company
may withhold or account for Tax Obligations by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax Obligations is satisfied by withholding in Shares, for tax
purposes, Optionee is deemed to have been issued the full number of Shares
subject to

 

5

--------------------------------------------------------------------------------


 

the exercised Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax Obligations due as a result of any
aspect of Optionee’s participation in the Plan.

 

(d)                     Optionee shall pay to the Company or the Employer any
amount of Tax Obligations that the Company or the Employer may be required to
withhold or account for as a result of Optionee’s participation in the Plan that
cannot be satisfied by the means previously described in this Section.  The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if Optionee fails to comply with Optionee’s obligations in connection
with the Tax Obligations.

 

(e)                      If the Option granted to the Optionee herein is an
Incentive Stock Option and the Optionee is a U.S. taxpayer, and if the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to the
Incentive Stock Option on or before the later of (i) the date two (2) years
after the Date of Grant, or (ii) the date one (1) year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition.  The Optionee agrees that the Optionee may be subject to a Tax
Obligation by the Company or the Employer on the compensation income recognized
by the Optionee.

 

12.                                 Nature of Grant. In accepting the Option,
Optionee acknowledges that:

 

(a)                                  the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended or terminated
by the Company at any time;

 

(b)                                 the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future option
grants, if any, will be at the sole discretion of the Company;

 

(d)                                 Optionee’s participation in the Plan is
voluntary;

 

(e)                                  Optionee’s participation in the Plan shall
not create a right to further employment with the Employer and shall not
interfere with the ability of the Employer to terminate Optionee’s employment or
service relationship (if any) at any time;

 

(f)                                    the Option and any Shares acquired under
the Plan are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Employer, the Company or any
Subsidiary, and that are outside the scope of Optionee’s employment or service
contract, if any;

 

(g)                                 the Option and any Shares acquired under the
Plan are not intended to replace any pension rights or compensation;

 

(h)                                 the Option and any Shares acquired under the
Plan are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any

 

6

--------------------------------------------------------------------------------


 

severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Employer, the Company or any
Subsidiary;

 

(i)                                     the future value of the Shares
underlying the Option is unknown and cannot be predicted with certainty;

 

(j)                                     if the underlying Shares do not increase
in value, the Option will have no value;

 

(k)                                  if Optionee exercises the Option and
acquires Shares, the value of such Shares may increase or decrease in value,
even below the Exercise Price;

 

(l)                                     in consideration of the grant of the
Option, no claim or entitlement to compensation or damages shall arise from
termination of the vesting of the Option or cancellation of the Option following
termination of Optionee’s Continuous Service (for any reason whatsoever and
whether or not in breach of local labor laws) and Optionee irrevocably releases
the Employer, the Company and/or any Subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the Notice of Grant,
Optionee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;

 

(m)                               the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan or Optionee’s purchase or sale of Shares;

 

(n)                                 Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan; and

 

(o)                                 the Option and the benefits under the Plan,
if any, will not automatically transfer to another company in the case of a
merger, take-over or transfer of liability.

 

13.                                 Data Privacy Notice and Consent.  Optionee
hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Optionee’s personal data as described
in this Option Agreement by and among, as applicable, the Employer, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Optionee’s participation in the Plan.

 

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company or any Subsidiary, details of all options or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

7

--------------------------------------------------------------------------------


 

Optionee understands that Data will be transferred to Smith Barney, E*Trade or
to any other third party assisting in the implementation, administration and
management of the Plan.  Optionee understands that the recipients of the Data
may be located in Optionee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Optionee’s
country.  Optionee understands that he or she may request a list with the names
and addresses of any potential recipients of Data by contacting Optionee’s local
human resources representative.  Optionee authorizes the Company, Smith Barney,
E*Trade and any other recipients of Data which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purposes of implementing, administering and managing Optionee’s
participation in the Plan, including any requisite transfer of Data as may be
required to a broker or other third party with whom Optionee may elect to
deposit any Shares purchased upon exercise of the Option. Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage Optionee’s participation in the Plan.  Optionee understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Optionee’s local human resources representative.  Optionee
understands that refusal or withdrawal of consent may affect Optionee’s ability
to participate in the Plan.  For more information on the consequences of
Optionee’s refusal to consent or withdrawal of consent, Optionee understands
that he or she may contact his or her local human resources representative.

 

14.                                 Entire Agreement; Governing Law. The Plan is
incorporated herein by reference. The Plan, the Notice of Grant and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements and all contemporaneous oral undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, including but
not limited to the grant or promise of any right or option to purchase shares of
capital stock of the Company to Optionee pursuant to any employment agreement or
offer letter delivered by the Company to Optionee or otherwise, and may not be
modified to materially and adversely affect the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement
shall be governed by the laws of the State of California without giving effect
to the conflict of law principles thereof. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Option Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California, and agree
that such litigation shall be conducted only in the courts of  Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

15.                                 Optionee Acknowledgments.  OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF OPTIONS IS EARNED ONLY BY CONTINUING
CONSULTANCY WITH THE COMPANY OR A SUBSIDIARY OR EMPLOYMENT AT THE WILL OF THE
EMPLOYER (NOT THROUGH ANY OTHER MEANS, INCLUDING WITHOUT LIMITATION, THE ACT OF
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS OPTION AGREEMENT, NOR IN
THE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE
COMPANY OR A SUBSIDIARY, NOR SHALL

 

8

--------------------------------------------------------------------------------


 

IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE EMPLOYER’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan, this Option Agreement, including the Appendix hereto, and the Notice
of Grant in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option and fully understands all provisions of
such documents. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Notice of Grant or this Option Agreement.
Notwithstanding the foregoing, if any party brings any action, suit,
counterclaim, cross-claim, appeal, arbitration, or mediation for any relief
against the other to enforce the terms of or to declare rights under this Plan
or the Option Agreement, in addition to any damages and costs which the
prevailing party otherwise would be entitled, the non-prevailing party shall pay
to the prevailing party a reasonable sum for attorneys’ fees and costs incurred
in bringing and prosecuting or defending such action or enforcing any judgment,
order, ruling, or award. Optionee agrees to timely notify the Company upon any
change in the residence address indicated below, and acknowledges that the
Company may at in its discretion deliver share certificates representing Shares
issued pursuant to the exercise of this Option to such address.  Optionee
acknowledges that the Company will rely on such agreement.

 

16.                                 Electronic Delivery and Participation.  The
Company may, in its sole discretion, decide to deliver any documents related to
the Option or future options that may be granted under the Plan by electronic
means or request Optionee’s consent to participate in the Plan by electronic
means.  Optionee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

17.                                 Language.  If Optionee has received this
Option Agreement, or any other document related to the Option and/or the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

 

18.                                 Severability.  The provisions of this Option
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

19.                                 Appendix.  For Optionees outside of the
U.S., the Option shall be subject to any special provisions set forth in the
Appendix for Optionee’s country of residence.  If Optionee relocates to one of
the countries included in the Appendix during the life of the Option, the
special provisions for such country shall apply to Optionee, to the extent the
Company determines that the application of such provisions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. This Appendix constitutes part of this Option Agreement

 

20.                                 Imposition of Other Requirements.  The
Company reserves the right to impose other requirements on the Option and the
Shares purchased upon exercise of the Option, to the extent the

 

9

--------------------------------------------------------------------------------


 

Company determines it is necessary or advisable in order to comply with local
laws or facilitate the administration of the Plan, and to require Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

10

--------------------------------------------------------------------------------